DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 21, 2020 and July 13, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiono (US Pub. No. 2012/0216931).
Regarding claim 1, Shiono teaches a pneumatic tire comprising first and second main grooves 10, and a center land portion 20 partitioned by the first and second main grooves, the center land portion comprises at least one annular groove (groove surrounding a central hexagonal block 21B) which intersects the equator and is separated from the main grooves, the at least one annular groove comprises six groove segments including at least one shortest and longest groove segment, and the length of the shortest groove segment is not less than 40% of the length of the longest groove segment (paragraphs [0036]-[0045]; figure 1).
Regarding claim 3, Shiono teaches a lug groove 26 (taken to be the claimed width connecting groove) that connects the annular groove to the first main groove, and the lug groove 26 is arranged to be opened at a bent part between two portions of the annular groove (paragraph [0043]; figure 1).
Regarding claims 5-6, Shiono teaches that the center land portion comprises circumferential narrow grooves 24 which cause two of the annular grooves to be mutually connected (paragraph [0042]; figure 1) and the circumferential narrow grooves are inclined towards both sides, therefore they necessarily are inclined toward an opposite side as that of the at least one longest groove segment and the at least one shortest groove segment.
Regarding claim 7, Shiono teaches a sipe 28 (taken to be the claimed first width connecting groove) and a lug groove 26 (taken to be the claimed second connecting groove) that connects the annular groove to the first main groove, and the sipe is inclined in both directions and therefore the lug groove is necessarily inclined toward an opposite side as the sipe (paragraph [0042]; figure 1).
Regarding claim 8, Shiono teaches that the sipe 28 is longer than the lug groove 26, and the sipe is inclined in both directions (figure 1) and therefore is necessarily inclined towards the same side as the shortest groove segment.
Regarding claim 9, Shiono teaches a plurality of the annular grooves and that the center land portion comprises a circumferential narrow groove 24 (left hand circumferential narrow groove) which cause two of the annular grooves to be mutually connected (paragraph [0042]; figure 1) and the at least one circumferential connecting groove is contiguous with a location separated from a location at which the groove segments at each of the two annular grooves are mutually contiguous (figure 1), because the circumferential narrow groove is separated from the locations at which the groove segments at each of the two annular grooves are mutually contiguous on the right hand side of the annular groove. 
Regarding claim 10, Shiono teaches that a smallest interior angle is not less than 40% of a largest interior angle (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shiono (US Pub. No. 2012/0216931).
Regarding claim 2, Shiono teaches a lug groove 26 (taken to be the claimed width connecting groove) that connects the annular groove to the first main groove, and teaches that depths of the lug grooves 25 (part of the annular groove) and 26 are preferably from 80-90% of the depth of the main grooves (paragraphs [0042]-[0046]; figure 1), such disclosure teaching or suggesting using a groove depth for the lug groove 25 of 90% of the depth of the main groove and a groove depth for the lug groove 26 of 80% of the depth of the main groove. Accordingly, it would have been obvious to one of ordinary skill in the art to use a groove depth for the lug groove 25 of 90% of the depth of the main groove and a groove depth for the lug groove 26 of 80% of the depth of the main groove in order to ensure good drainage performance and block rigidity (see paragraph [0067]).
Regarding claim 4, Shiono teaches a plurality of the annular grooves and that the center land portion comprises circumferential narrow grooves 24 which cause two of the annular grooves to be mutually connected (paragraph [0042]; figure 1), and does not specifically disclose the depths of the circumferential narrow grooves. Shiono does not specifically disclose the depths of the circumferential narrow grooves, however it is well-known in the tire art that narrow grooves are designed to carry less water than main grooves, so they do not need to be as deep, suggesting that these grooves could have a depth of 80% or less compared to the main grooves. It would have been obvious to one of ordinary skill in the art to use a groove depth of 80% of the main grooves for the narrow grooves because they do not need to transport as much water as the main grooves. Additionally, Shiono teaches a depth of the lug grooves 25 (part of the annular groove) are preferably from 80-90% of the depth of the main grooves (paragraph [0046]), therefore teaching configurations where the lug grooves have a depth of 90% of the groove depth. Accordingly, for such a configuration, the depths of the annular grooves are greater than the depth of the circumferential connecting groove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 16, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
July 16, 2022